                 Case 6:06-cr-60011-AA                                    Document 304-1                        Filed 03/30/20                  Page 1 of 7


Reference                                                                                      19-98288011-0611-PH-I

Duration                                                                                       1543

Source Language                                                                              Arabic

Translator                                                                                   Mohamed             Bennani




Participants


Joseph Dibee                                                                                   Joseph

Unidentified     Female       1                                                                UFI

Michael                                                                                        Michael

Operator                                                                                       Operator




Notes

Text spoken     in   English                                                                   underlined

Translators notes                                                                              In Brackets

Unintelligible                                                                                 UI
Uncertain     spelling                                                                         sp
Interrupted    conversation                                                                    //




 Operator                Ringing.You                     have a prepaid          call.     You       will    not be charged        for this     call.   This call   is   from//




 Joseph                  Joseph Dibee.


                         An       innate      at        a federal      prison.   This      call      is    being recorded         and   is   subject    to   monitoring.    Hang
 Operator
                         up   to   decline              the    call or to   accept    dial 5             now//Dial        tone.


 UFI                     Hello.



 Joseph                  Hello.



 UFI                     Hey       Joseph.


 Joseph                  Listen       listen.




 UFI                     Can you hold on                       for   a minute     I   am    in      the car    and    I   am   trying to park.



 Joseph                  Okay.


 UFI                     Okay.


 Joseph                  Listen listen to                     me     listen to   me   in   Arabic and do              not    say anything        in    English.



 UFI                     Okay.


                         There       is   a   man             they accused       me   that      I    let   someone use         my phone.        If   something happened.          I




 Joseph
                         dont know.                It    is   possible    they might prohibit                 me     from using the phone for 3 months.


 UFI                     Oh

 Joseph                  And       the    woman who                   accused    me      she        is    playing with      my mails.

  UFI                    Wow



                                                                                                                                                               Exhibit A
                                                                                                                                                             Page 1 of 7
         Case 6:06-cr-60011-AA                                                   Document 304-1                                                  Filed 03/30/20                              Page 2 of 7


            I    want you                  to     sue her personally                                               not the   FCI               but for   her only                 I    want to destroy          her    house.          I



Joseph
            want        to ruin her                          life.       YOU understand                                   what    I       mean

UF1         Yeah         I
                              got          you.


Joseph      Yes        talk       to           Michael                  Rose and                    tell            him what              is
                                                                                                                                               going     on.



OF 1        Okay.


            They dont understand                                            unless
                                                                                                    you are violent with                              them so              I   want to        let   them   understand.             I




Joseph      want to sue them and                                          let   them pay me 4                                million dollar                  and then                  we    will   see   where the things

            are      going                to    work.


OF 1        Okay         I
                              got              you.


            Yes and               let           my wife know                               they might prohibit                                   me   from            using the phone and                  the email.          I




            dont know. we                                  will         see but as                       all        the    people said they                      are    going           to   prohibit      me     from using
Joseph
            the      phone                for     3        months               if    they find                       me     guilty            in   this case.         Thats            the    thing what         we     can       do
            I    dont expect they can                                       stop               me         from calling the lawyer.


OF I        No         they       cant                do so that                     is        not        allowed.


            Yes of course                             it     is     not     allowed.                      Yes.            But the problem                   is    a   problem Josh doesnt                         pick   up and
Joseph
            he    is    out of town.


UFI         Yeah.


            I    think       if       I    found                a   lawyer                if    I   sue them this lawyer can                                      add          his     number over          the    phone on
Joseph
            my       legal            list.




UF1         Yes.       Okay                that            is
                                                                  right.




Joseph      Yeah and                      tell        Jeff the              same               not Jeff your husband                                   the       other         Jeff.




UFI         Yes.       Yes            I
                                           got         it.




            Yes you know                                that            he has a new lawyer                                      not       an old one                 but      maybe he can do              studies       on       my
Joseph
            problem and                           he can                 also        add his number on                                    my        legal   phone              list.




UFI         Yes okay                       it    is    alright.



Joseph      Yeah and every day same                                                   as the                       other   day        but       today       is    a better             harder.



UFI         When             this          is    going               to   happen                    if    it        happened


Joseph      We         dont know                           now            now         the           charges started they want to do a court and such                                                         things.



UFI             Coughs.

            I    dont        know                if     the         lawyer can be with                                     me     at      the       court        or not.         If    they can      do whatever          they
Joseph
            want without court and                                               the lawyer might know.



UFI         Yes.       Okay.                   This          is     a   problem.


Joseph          We     always                  have          problem where you                                            think       I    am staying                 In       Hilton


UFI             Yes.



Joseph          Okay         if   I       couldnt                    call   Michael                            I
                                                                                                                    am     going          to contact             Paul or          no



                                                                                                                                                                                                        Exhibit A
                                                                                                                                                                                                      Page 2 of 7
         Case 6:06-cr-60011-AA                                                    Document 304-1                                             Filed 03/30/20                                     Page 3 of 7


            No     need. There                                  is   no need            for that.                   He   is    not going to do anything and he                                                     is   sitting     on his
UF1
            ass.



            Yes        and           I       am         going to kick                       him            at the        beginning of the                             month             but when               I
                                                                                                                                                                                                                    go       to   Russia    I    am
Joseph
            going to kick him.


UF1         Yeah.


            But    I    dont know                                    we    will    see        I
                                                                                                       might ask for another                                     lawyer or 2 or 3 or 4 lawyers.                                       I   dont

Joseph      know how many lawyers we might need                                                                                if   I   find              a good lawyer at the beginning of the

            month                I   am                going to ask for one and of course                                                        I    will       find        a lawyer.


UF1         Okay.           So           I    will          call          him     today            I       cant          call   him          I       will        call       him soon.


Joseph      Yes okay.


UF1         Because he has                                      I    dont know what he might do we                                                             will    see.



Joseph      Yes.


UF1         He     will talk to                             a    woman            he works her                           we     will
                                                                                                                                             see Sami                   is       waiting for him.


Joseph      What

UFI         Sami        is       waiting                        him       to   call but                I    didnt hear anything so                                      I    am        going to call him.


Joseph      Yes        all       the              lawyers are like                          that.          Hello.



UF1         Yes.



Joseph      I
                thought they cut off the phone. They didnt cut                                                                                       it
                                                                                                                                                           yet.



UF1         Yes.


Joseph      Yes.       We            will              see we              will    see.



            Okay.           Who                   is    this Hold                 on Meesh                            can you text Jeff                           and        tell      her     if   daddy               is   taking   a nap
UF1
            and text daddy because obviously                                                                    I
                                                                                                                     forgot to          do       that.




                                                                                                                                                                                                                    he accepted
            Anyway. See                                 I       will      get    you her number and                                     if   you found                       a   lawyer and                   if                           to

            take       her           name                   right         away          I   want them                     to    sue her. She                      is   the        reason for             all       the       mail problems
Joseph
            when they                         distribute                   the    mail            it       is       not about this                        is   a crime            it   is   not a civil                 penalty this            is   a

            crime            I       want her                        to get arrested.



UF I        Yes. That                        is    right because she                               is       not allowed to do so.



Joseph      Federal                  federal.



OF 1        Yes.



Joseph      Yes        if    I       do           it    outside                they are going to arrest                                  me           for that.



UF1         Yes.



Joseph      The law                  students                        and the supreme                                court     said that this                     is    a crime and                  it   is   prohibited.



UFI         Yes.



            And        let           them               find          a charge they said that                                   I   went             to Pakistan.                  They didnt                      leave          anything
Joseph                                                                                                                                                                      them
            without                  accusing                        it   with    it.       Let them do so with her fuck                                                                all.




                                                                                                                                                                                                                      Exhibit A
                                                                                                                                                                                                                    Page 3 of 7
          Case 6:06-cr-60011-AA                          Document 304-1                   Filed 03/30/20   Page 4 of 7


OF l         Now      is   she with        all    of the prisoners or just with           you

Joseph       No     just   with    me       personally with me.


UFI          What     is   the   story


Joseph       What

UFI          What     is   the   story


Joseph       I    dont know what             is   wrong with       her.   She   is   a bitch.


UF1          Yes.



Joseph       It   seems she       is   Mexican or         I   dont know.


UFI          Uh    huh.    Okay        I   will   call   hint   and ask him.



Joseph       Okay      thank you.


UFI          Yes dont        worry.


Joseph       Yes fuck them those                   bitches.



UFI          Do you want           to talk to        Michael


Joseph       Yes     let   me    talk to     him.


Michael      Hey     uncle.      How        are   you




                                                                                                                  Exhibit A
                                                                                                                Page 4 of 7
Case 6:06-cr-60011-AA   Document 304-1   Filed 03/30/20   Page 5 of 7




                                                                  Exhibit A
                                                                Page 5 of 7
Case 6:06-cr-60011-AA   Document 304-1   Filed 03/30/20   Page 6 of 7


                                                                              t




                                                                  Exhibit A
                                                                Page 6 of 7
                Case 6:06-cr-60011-AA   Document 304-1   Filed 03/30/20   Page 7 of 7




End   of Call




                                                                                 Exhibit A
                                                                               Page 7 of 7
